Citation Nr: 1529108	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable rating for fractured right foot first metatarsal.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee disability.

5. Entitlement to service connection for a respiratory or pulmonary disability.

6. Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1984 and from April 1986 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for a headache disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his April 2015 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss; there are no questions of fact or law in this matter remaining for the Board to consider.

2. The Veteran's fractured right foot first metatarsal is manifested by pain and soreness.

3. The Veteran does not have a current right knee disability.

4. The Veteran's left knee osteoarthritis did not onset in service or within one year of service discharge and is not etiologically related to service.

5. The Veteran does not have a current respiratory or pulmonary disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for bilateral hearing loss; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2. The criteria for an evaluation of 10 percent, but no higher, for fractured right foot first metatarsal have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014). 

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

5. The criteria for service connection for a respiratory or pulmonary disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In April 2015, during his Board hearing, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss.  As the Veteran has withdrawn his appeal on this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's fractured right foot first metatarsal is currently rated as a noncompensable foot injury under Diagnostic Code 5284.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.

The Veteran underwent a VA examination in November 2009 at which the examiner opined that the Veteran's current right foot condition is the residuals of his foot fracture occurring in service.  The examiner noted a small bony protuberance present on the dorsal mid right foot just above the base of the first metatarsal, but did not find swelling or tenderness.  At the examination, the Veteran reporting aching in his foot for hours about once a week.  

At his Board hearing the Veteran testified that if pressed the protuberance on his foot is excruciatingly painful.  He reported his right foot bothers him all the time.  He said he wears loose shoes, but otherwise there is not anything that can be done.  He noted shoes make it sore.  He said some days his foot is less sore, and indicated his VA examination may have been on a good day.

The Board finds the Veteran's report of pain and soreness as a result of his healed fracture to be competent and credible.  The Board thus finds that an evaluation of 10 percent is warranted for a moderate injury under Diagnostic Code 5284.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.

However, the Board finds a rating in excess of 10 percent is not warranted.  Despite the daily pain, the Veteran has not reported functional limitation such that a higher rating is warranted.  The Veteran is able to ambulate without assistance and noted his work requires a great deal of climbing on and around things, which he is able to do.  The Board finds that the Veteran's right foot condition, as described by the Veteran himself, does not more closely approximate a moderately severe foot disability.

Thus, the Board finds that a 10 percent rating is warranted for the Veteran's fractured right foot first metatarsal, but a preponderance of the evidence is against a higher rating. 

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Right and Left Knee Disability

The Veteran contends he has both a right and left knee disability caused by his service.

At his Board hearing the Veteran testified that he currently has pain in both his right and left knees, and after service he had surgery on his right knee to repair a torn meniscus.  He said he believes his service onboard a ship at sea was stressful on his knees.  He noted the ship was constantly in motion and there was a lot of stepping through hatches and going up and down ladders.

The Veteran's service treatment records show he reported having left knee pain for two weeks in July 1979, with a two month history of knee pain with prolonged standing and running.  He was diagnosed with knee strain.  There are no service treatment records in which the Veteran sought treatment for his right knee.  On reports of medical history in April 1983, February 1986, September 1989, and March 1991 the Veteran denied having a trick or locked knee.  His lower extremities were also noted to be normal on service examinations conducted at the same time.

No post-service treatment records related to the Veteran's knees have been associated with the record.

The Veteran was afforded a VA examination of his left knee in May 2011.  An x-ray showed mild osteoarthritis.  The examiner noted that the Veteran reported his left knee problems began in approximately 2001.  The examiner opined that the left knee osteoarthritis is not related to the Veteran's left knee strain in service.  The examiner explained that the Veteran's osteoarthritis is consistent with age.

The Board finds that the record weighs against finding that the Veteran currently has a right or left knee condition that began in service or is related to his service.

With respect to his right knee, the only evidence suggesting that the Veteran could have a current right knee disability is the Veteran's own testimony that he has right knee pain.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here, the Veteran has testified that he previously had a torn meniscus in his right knee repaired, but has not testified that he has a currently diagnosed right knee disability.  He has only testified as to having right knee pain, which is not sufficient in itself to constitute a disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  There are no medical records in evidence showing treatment for or diagnosis of a right knee condition.

Thus, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current right knee disability.

A preponderance of the evidence is further against finding that the Veteran injured his right knee in service.  In addition to no service treatment records showing complaints of a right knee condition and multiple service examinations showing normal lower extremities, on four occasions between 1983 and 1991 the Veteran himself denied having a trick or locked knee.

Even if he does have a current right knee disability, the only evidence supporting a connection between any current right knee disability and the Veteran's service is the Veteran's own testimony that in general service was hard on his knees.  The Board finds that as a lay person, the Veteran is generally competent to report knee pain but is not competent to diagnose or opine as to the etiology of any current knee disability as such is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of any current knee condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a right knee disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board further finds that a preponderance of the evidence is against service connection for a left knee disability.

Although the Veteran was diagnosed with osteoarthritis at his VA examination in 2011, the evidence does not support that the Veteran had arthritis during service or within a year of his separation.  At his May 2011 VA examination the Veteran reported his knee problems began in approximately 2001.

Further, the most competent medical evidence is against finding that the Veteran's currently diagnosed osteoarthritis is related to his service.  Although the Veteran's service treatment records do note that he was diagnosed with a left knee strain in service, the May 2011 VA examiner opined that the Veteran's current osteoarthritis is not related to his in-service knee strain.  The Board acknowledges that the Veteran himself has opined that his current knee condition is related to his service, although he testified at his Board hearing he did not recall being treated for a left knee strain.  However, the Board finds that as a lay person the Veteran does not have the education, training, or experience to offer an opinion as to the etiology of osteoarthritis.  See Kahana, 24 Vet. App. at 438; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the opinion of the May 2011 VA examiner to be the most competent and probative as to the etiology of the Veteran's osteoarthritis.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a left knee disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Respiratory/Pulmonary Disability

The Veteran contends he has chronic bronchitis and breathing problems that began in service.

The Veteran testified at his Board hearing that in service he repaired piping, including removing the insulation around it, which he suggested may have been asbestos.  He reported his breathing problems began in service but got worse once he got out.

At his May 2011 VA examination the Veteran reported that a respiratory condition was going around when he was in boot camp and he believes his current respiratory problems are related to that.  He reported he was diagnosed with bronchitis in 1992.

The Veteran's service treatment records reflect he was seen for upper respiratory infections in service.  A 1988 chest x-ray and lung perfusion scan during the Veteran's hospitalization for a viral syndrome versus psittacosis were normal.  The Veteran reported a history of sinusitis on report of medical history forms in 1982 and 1991.

As part of the May 2011 VA examination the Veteran underwent a chest x-ray, sinus x-ray, and pulmonary function tests.  The examiner noted the chest x-ray was normal and pulmonary function tests consistent with the finding of "voluminous lungs."  Sinus films showed left maxillary antral sinus opacification, but the examiner stated that the changes would not cause breathing difficulties.  Thus, the examiner concluded that there is insufficient evidence to support a diagnosis related to "bronchitis and breathing problems."

As a preponderance of the evidence is against finding that the Veteran has a current respiratory disability, to include bronchitis, service connection cannot be granted.

The Board acknowledges the Veteran's lay testimony of phlegm and coughing, but finds that his statements are insufficient to diagnose a current respiratory disability.  Further, although the Veteran has reported a prior diagnosis of bronchitis, no medical records are of evidence showing such a diagnosis or describing whether the condition was found to be acute or chronic.  The Board notes that as a lay person the Veteran is not competent to diagnosis bronchitis or another respiratory or pulmonary disability himself, as such a diagnosis is a complex question that requires medical expertise and often, such as in the case of asbestosis, additional testing such as x-rays.  See Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).

The most probative medical evidence of record, the May 2011 VA examination, which included x-rays and pulmonary function testing, found no respiratory disability.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his left knee and breathing disability claims in May 2011 .  The examiner, a medical professional, obtained an accurate history,  listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claim for service connection for a right knee disability, but the Board finds none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran has a right knee disability related to his service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The appeal in the matter of entitlement to service connection for bilateral hearing loss is dismissed.

An initial rating of 10 percent, but no higher, is granted for fractured right foot first metatarsal, subject to the laws and regulations controlling the disbursement of monetary benefits.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a respiratory or pulmonary disability is denied.



REMAND

The Veteran contends he began getting headaches in service and continues to have headaches currently.

The Veteran was afforded a VA examination in March 2011 at which the examiner opined there is insufficient clinical evidence to support a diagnosis of cluster headaches.  The examiner stated that the Veteran's current headaches could be common headaches or tension type headaches or could be caused by sinus pressure.  However, the examiner did not offer an opinion as to whether the Veteran's current headaches, however diagnosed, are related to his service.

The Board notes that the Veteran's service treatment records reflect that the Veteran complained of sinus congestion and headaches in service.  In August 1988 he complained of a two year history of headaches occurring once a month.  A diagnosis of migraines versus cluster headaches was noted.  Weeks later a service treatment record notes a diagnosis of migraines.  Approximately two weeks later the Veteran was admitted to the hospital for complaints including headaches and was discharged with a  diagnosis of viral syndrome versus psittacosis.

On remand, the Veteran should be afforded a new VA examination to obtain an opinion on the nature and etiology of his current claimed headache condition.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA headache examination.  The examiner should offer an opinion as to whether the Veteran has a current headache disability, and if so, whether his current headache disability at least as likely as not began in or is related to his service.  The examiner should specifically discuss the Veteran's complaints of headaches in service.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


